249 S.W.3d 921 (2008)
Christopher CONNOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89809.
Missouri Court of Appeals, Eastern District, Division Three.
April 15, 2008.
Alexandra Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Christopher Connor (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. Movant *922 contends that the motion court clearly erred in denying his motion because plea counsel coerced his guilty plea by telling him that he was "guaranteed" a sentence of thirty to forty years if he went to trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).